          Case 1:20-vv-00471-UNJ Document 28 Filed 09/09/21 Page 1 of 2




  In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-471V
                                        UNPUBLISHED


 ROBYN ZALECKY,                                             Chief Special Master Corcoran

                        Petitioner,                         Filed: August 10, 2021
 v.
                                                            Special Processing Unit (SPU);
 SECRETARY OF HEALTH AND                                    Ruling on Entitlement; Concession;
 HUMAN SERVICES,                                            Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner.

Lynn Christina Schlie, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

       On April 20, 2020, Robyn Zalecky filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered injuries, including Shoulder Injury
Related to Vaccine Administration (SIRVA) in connection with an influenza (“flu”)
vaccination she received on October 10, 2018. Petition at ¶¶ 1. The case was assigned
to the Special Processing Unit of the Office of Special Masters.

       On August 9, 2021, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent determined that Petitioner has satisfied the criteria set forth

1 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required

to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease

of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:20-vv-00471-UNJ Document 28 Filed 09/09/21 Page 2 of 2




in the Vaccine Injury Table (“Table”) and the Qualifications and Aids to Interpretation
(“QAI”) for a SIRVA injury from a flu vaccination. Id. at 5-6. Respondent further agrees
that Petitioner had no relevant history of pain, inflammation, or dysfunction in her right
shoulder prior to vaccination; her pain and reduced range of motion occurred within 48
hours of receipt of an intramuscular vaccination; her symptoms were limited to the
shoulder in which the vaccination was administered; and no other condition or abnormality
was identified to explain her symptoms. Id. At 6.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2
